DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “semiconductor switches” found in at least claim 19, the “power module is connected to the heat sink at a contact surface” found in at least claim 21, the “contact surface is arranged on a base plate” found in at least claim 22, the “dome sections” found in at least claims 33 and 34, “thickened regions” found in at least claims 37 and 38 because the drawings are not disclosed to be “drawn to scale” as argued by Applicant, filed 03 January 2022, page 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (US 2002/0064028 A1).

Re. claim 16: Nielsen discloses a system, comprising:
an electrical appliance (1, 2, 3) adapted to be fastened to a support element (2) and including:
a heat sink (14): (see fig. 3; para. 0031)

a housing (3); (see fig. 1, 3; para. 0027-0029)
wherein each circuit board is fastened to the heat sink, and the heat sink is adapted to be fastened to the support element, the housing surrounding the circuit boards and being fastened to the heat sink. (see fig. 1, 2; para. 0027-0030)

Re. claim 17: Nielsen discloses wherein the support element (2) includes a wall. (see fig. 1-3; para. 0027-0031)

Re. claim 18: Nielsen discloses wherein the heat sink (14) is fastened to the support element (2). (see fig. 3; para. 0027-0029)

Re. claim 19: Nielsen discloses a power module (4, 5) including semiconductor switches adapted to be actuated in a pulse-width-modulated manner. (see fig. 3; para. 0027-0028)

Re. claim 20: Nielsen discloses wherein the power module (4, 5) is arranged on a first one of the circuit boards. (see fig. 3; para. 0027-0028)

Re. claim 21: Nielsen discloses wherein the power module (4, 5) is connected to the heat sink (14) at a contact surface (side surface of 14) of the heat sink for dissipation of heat. (see fig. 3)



Re. claim 23: Nielsen discloses wherein cooling fins (19) are premolded on the heat sink on a side of the base plate located opposite the contact surface (opposite of 4 and 5). (see fig. 3; para. 0036-0039)

Re. claim 37: Nielsen discloses wherein each cooling (19) fin has thickened regions (distal regions 21 and 22). (see fig. 4A-B; para. 0033-0035)

Re. claim 38: Nielsen discloses wherein the thickened regions (21, 22) are set apart from one another at regular intervals (a distal end of each of the fins 19). (see fig. 3-4; para. 0033-0035)
 
Response to Arguments
Applicant's arguments, see pages 8-9, filed 03 January 2022, regarding the objection to the drawings, have been fully considered and are partially persuasive. Applicant argues, see page 8, that the terms “support element” and “wall” need not be illustrated because they are not positively claimed. Rather, the electrical appliance is merely adapted to be fastened thereto. This is convincing and the objection to these limitations is withdrawn. 
Applicant argues, see pages 8-9, that the “semiconductor switches” are not required to be shown because the “power module 6” is shown in figs. 1 and 2. The Examiner respectfully disagrees. While power modules may, in some cases comprise power switches such as IGBTs or MOSFETs, this is not always the case. These components are not found in all power modules and so they must be included in the figures to give a clear understanding of the claimed subject matter. 
Applicant argues, see page 9, that the “base plate” is shown as the bottom portion of the heat sink 1 and is connected to each of the fins 7. While the Examiner agrees that the base plate is shown, what is not illustrated is the “contact surface is arranged on a base plate of the heat sink” found in claim 22, in combination with the limitations of “the power module is connected the heat sink at a contact surface of the heat sink” found in claim 21. In other words, the illustrations do not show the power module connected to a base plate of the heat sink. It is unclear how the power module (6) can be connected to a contact surface (30) of the heat sink when these two components are on opposite sides of the circuit board (5) and there is no illustration of the power module contacting the heat sink. The objection is maintained.
Applicant argues, see page 9, the “dome sections” are illustrated as 32-37 and 41. The Examiner respectfully disagrees. These items are not “dome sections” because they are not dome shaped. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dome” in claims 33 and 34 is used by the claim to mean “tapered cylinder,” while the accepted meaning is “a portion of a sphere.” The term is indefinite because the specification does not clearly redefine the term. The “dome sections” should be shaped like a dome or the items should be renamed.
Applicant’s arguments, see pages 9-10, filed 03 January 2022, with respect to the rejection of claim 32 under 35 U.S.C. 112(b) as being indefinite, in combination with the amendments to the claims, have been fully considered and are persuasive.  The rejection of claim 32 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments, see pages 10-11, filed 03 January 2022, with respect to the rejection of claims 16-23, 37, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen have been fully considered but they are not persuasive. Applicant argues that the heat sink (14) of Nielsen is not fastened to the housing (3). The Examiner respectfully disagrees. Looking to Fig. 1, the exploded view shows the housing (3) and the heat sink (not labeled) as being together even in the exploded view. One of ordinary skill would understand that these two portions of the invention are therefore adapted to be fastened to each other. Applicant appears to be arguing that there is no mechanical fastening mechanism to fasten the housing and heat sink of Nielsen, however, no mechanical fastener is claimed and the components are merely required to be “adapted to be fastened” but not specifically fastened. Applicant also appears to be arguing that Nielsen does not disclose the heat sink and the housing are not directly fastened and in physical contact with each other. However, this limitation is also not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular fastener to fasten these components together or a particular way they should be fastened) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nielsen’s heat sink and housing are at least adapted to be fastened to each other because in the finished product, they are somehow connected and made integral. Such an interpretation in the claims is not precluded. 
Applicant argues, regarding claim 19, that Nielsen fails to disclose a pulse-width-modulation of the disclosed semiconductor switches. In response to applicant's argument that the semiconductor switches (IGBTs) disclosed by Nielsen are not adapted to be actuated in a pulse-width-modulated manner, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The adaptation or use of the IGBTs to be actuated in a pulse-width-modulated manner would have been an intended use. IGBTs are well known in the art and are able to be actuated in such a manner. The rejection is maintained.
Applicant argues, regarding claim 38, see pages 11-12, that Nielsen’s cooling fins do not have thickened regions set apart from one another at regular intervals because Nielsen’s figures are not disclosed to be drawn to scale. The Examiner respectfully disagrees. A drawing need not be drawn to any particular scale to teach regular intervals. Looking to Nielsen’s Figs. 3-4, the fins can be seen to have thickened regions at regular intervals. Because Applicant has argued that drawings must be disclosed as being drawn “to scale” in order to show such a feature, the Examiner reviewed the immediate application for such a disclosure. Since there is no disclosure in the immediate application that the figures are “drawn to scale,” the drawings are further objected to for failing to show the limitations in claims 37 and 38.

Allowable Subject Matter
Claims 24-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 24: the limitations of “the base plate is disposed between the support section and the wall section” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to modify Nielsen in the manner claimed. 

Re. claim 32: the limitations of “a terminal for a protective earth (PE) connection and/or an electrical ground connection is arranged on a wall section of the heat sink” in combination with the remaining limitations in the claim cannot be found in the prior art. PE or electrical ground connection terminals are not commonly found in the art. Rather, the circuit devices themselves would have PE or ground connection terminals instead of the heat sink walls. One of ordinary skill in the art would not have been motivated to modify Nielsen in the manner claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action s set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 12, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835